Citation Nr: 0335686	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-16 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for death benefits as the widow of the 
veteran.  


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran served on active duty from November 1936 to 
September 1949.


In December 1997 the Board of Veterans' Appeals (Board) 
denied the appellant's claim for entitlement to death 
benefits as the widow of the veteran.  The appellant appealed 
that decision to the United States Court of Veterans Appeals, 
now the United States Court of Appeals for Veterans Claims 
(CAVC). 

In a February 1999 Memorandum Decision the CAVC affirmed the 
December 1997 Board decision.  

The appellant filed a Motion for Reconsideration of the 
Board's December 1997 decision.  The Board received this in 
May 1999.  In July 1999 the Board denied the Motion for 
Reconsideration.  The appellant appealed that decision to the 
CAVC.  

In a December 1999 ORDER the CAVC granted the Secretary's 
motion to dismiss the appeal for lack of jurisdiction.  

In a February 2000 statement the appellant requested that her 
claim for death pension be reopened.  In a March 2000 
statement she clarified her request to reopen her claim based 
on the submission of new and material evidence.  

This matter is before the Board on appeal from determinations 
by the VA Regional Office (RO) in Manila, Philippines.  The 
RO determined that new and material evidence had not been 
submitted to reopen the claim for death benefits as the widow 
of the veteran.  

The RO issued a statement of the case to the appellant in 
August 2002.  The appellant filed a timely substantive appeal 
in October 2002.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board.  
See M21-1, Part IV, paras. 8.43 and 38.02.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

In several statements in support of her claim to reopen the 
appellant requested that her claim be adjudicated in 
accordance with the provisions of the VCAA.  The RO has not 
issued a VCAA notice letter to the appellant in connection 
with her claim to reopen entitlement to death benefits as the 
widow of the veteran.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 F. 
3d 1334 (Fed. Cir. 2003), the United States Court of Appeals 
for the Federal Circuit (CAFC) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The CAFC made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The CAFC found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.

In a January 2002 statement the appellant requested a VA Form 
21-22 so she could designate a representative.  In a March 
2002 letter the RO notified the appellant of her right to 
representation and provided her a VA Form 21-22, Appointment 
of Veterans Service Organization as Claimant's 
Representative.  The appellant did not complete and return 
this form.  Rather, in her substantive appeal received in 
October 2002, she stated that she had designated the Disabled 
American Veterans (DAV) as her representative in lieu of VA 
Form 21-22.  

In order to designate a recognized organization as his or her 
representative, an appellant must execute a VA Form 21-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative.  This form gives the organization power of 
attorney to represent the appellant.  38 C.F.R. § 20.602 
(2003).  

In this case the appellant's statement in her substantive 
appeal is not adequate to designate the DAV, a recognized 
service organization, as her representative.  Since this case 
is already being developed she should be given the 
opportunity to properly designate the DAV as her 
representative.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA of 
2000 and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  

Accordingly, this case is REMANDED for the following:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the VBA 
AMC or the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC should provide the 
appellant another VA Form 21-22, 
Appointment of Veterans Service 
Organization as Claimant's 
Representative.  The VBA AMC should 
notify her that in order to designate a 
recognized organization as her 
representative, in this case the DAV, she 
must execute and submit this form on a 
timely manner.  

3.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claim and inform her whether she or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of her 
notification must be incorporated into 
the claims file.

4.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case if 
necessary.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the VBA AMC.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).
PRISCILLA D. COLLINS
P
